Citation Nr: 1214711	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC ) for loss of use of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had more than 20 years of active duty prior to his retirement in March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, which-in pertinent part, denied the benefit sought on appeal.  The Veteran perfected a timely appeal of the determination.

The local hearing the Veteran requested was scheduled for March 11, 2008, and at the Veteran's request, was rescheduled for April 8, 2008.  In an April 2008 statement (VA Form 21-4148), however, the Veteran cancelled the hearing request.  There is no evidence of a subsequent request to reschedule it.  Thus, the Veteran is deemed to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include bilateral knee arthritis, status post-total right knee replacement; lumbar spine degenerative joint disease; and diabetes mellitus-associated bilateral peripheral neuropathy of the lower extremities.

2.  A clear preponderance of the evidence shows that the Veteran has not lost the use of his lower extremities.  


CONCLUSION OF LAW

The criteria for SMC for loss of use of the lower extremities are not met. 38 C.F.R. §§ 1114(l), 5107  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, notice of how disability ratings and effective dates are assigned.  The Board finds the August 2006 letter was time-compliant but only substantially content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the letter informed the Veteran he needed to provide evidence that he had lost the use of both of his feet to prove entitlement to the benefit he seeks, but the letter did not include the VA definition of what constitutes loss of use of an extremity.  See 38 C.F.R. § 4.63.  The Board finds, however, that the evidence of record shows the omission did not work to the Veteran's prejudice.

First, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice as a result of the omission.  Second, both the rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claim was denied as well as the evidence that is needed to prove the claim.  Third, and finally, the Veteran's claim was reviewed several times on a de novo basis as shown in the SOC and the supplemental SOCs (SSOC).  In light of these factors, the Board finds the initial content error in the August 2006 letter was rendered harmless.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no assertion by the Veteran that there are additional records or other information relevant to his claim that VA should obtain on his behalf.  While the Veteran may not have received full notice prior to the initial decision, he was afforded a meaningful opportunity to participate in the adjudication of the claim at all stages of the claim and appeal process via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board notes that the Veteran asserted in written submissions that some of the VA examinations afforded him were inadequate.  As discussed in the decision below, the Board finds those assertions are without merit and rejects them.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria

Special monthly compensation at the (l) rate is available when a Veteran, as a result of a service-connected disability, has lost the use of both feet.  38 U.S.C.A. §§ 1114(k) , 1134; 38 C.F.R. § 3.350(a) . 

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114 , 1134; 38 C.F.R. §§ 3.350 , 4.63. 

Analysis

A June 2005 VA outpatient entry notes the Veteran did not meet the criteria for issuance of a motorized wheelchair, though he did meet the criteria for a light manual chair.  The entry does not set forth the criteria the Veteran did not meet.  A February 2006 private report of L.A.MT., M.D., notes the Veteran presented for follow-up for bilateral lower extremity weakness, and that at the Veteran's last visit he walked with just a cane due to left knee pain.  X-rays confirmed proper alignment the recently total right knee replacement and severe left knee DJD.  Physical examination revealed the Veteran to be weak in both legs.  Range of motion (ROM) was 0 to 120 degrees, and there was severe pain at the medial aspect of the left knee.  Deep tendon reflexes were diminished.  Dr. MT diagnosed right knee post-revision, left knee severe DJD, and lumbar stenosis that caused myelopathy.  He recommended an electromyograph (EMG) to confirm his suspicion of myelopathy.

The September 2006 VA joints examination report reflects the examiner conducted a review of the claims file.  The Veteran reported he was slated to see his private orthopedic surgeon so he could make a decision on a total left knee replacement in the future.  The Veteran reported bilateral knee pain of several years duration, for which he took Tylenol.  He reported further that he used a cane and two crutches intermittently for assistance with ambulating, and a walker occasionally.  The Veteran reported he was unable to stand for more than a few minutes, and unable to walk for more than a few yards.  He reported leg numbness and locking episodes several times a week and repeated effusion.  The Veteran reported he was in a wheelchair most of the time.

The examiner noted he could not observe the Veteran's gait, as the Veteran was in a wheelchair; but the examiner noted that the Veteran reported his history of using a cane, a walker, and crutches occasionally, for his transfer activities.  Physical examination revealed no callus formation or skin breakdown.  Both shoes showed abnormal wear pattern along the outside edge of the heel.  Active ROM of the right knee was 30 to 70 degrees, and 10 to 90 degrees on the left, both pain free.  The examiner noted that there was no loss of bone or part of a bone, inflammatory arthritis, or ankylosis.  The examiner noted that there was bony joint enlargement, deformity, edema, and weakness, on the right side, including muscle atrophy of the right thigh.  On the left side there was bony joint enlargement, crepitus, deformity,  and weakness.  The examiner also noted mild weakness of the right knee.

The Veteran insisted he could not stand up because he was in the wheelchair all of the time.  The examiner noted the Veteran's disabilities precluded shopping, doing chores, sports, and recreation; and  had a severe impact on exercise and other activities of daily living.  The examiner noted that the Veteran reported he had gone to a shopping center during the last year with the assistance of another person pushing the wheelchair; but the examiner also noted that he, the examiner, observed the Veteran use his hands to maneuver the wheelchair without any problems while he entered the examiner's office.  In light of the objective findings on clinical examination and the Veteran's reported history, the examiner opined the Veteran had not lost the use of his lower extremities.

The August 2006 VA nerves examination report reflects the examiner reviewed the claims file and the Veteran's electronic medical records, and the Veteran was treated for several medical conditions, including diabetes since 1970.  The examiner noted that an eletrodiagnostic examination of the lower extremities showed both radiculopathy and neuropathy.  The Veteran lived alone but he has someone come in on a daily basis to do household chores.  He reported he was in bed most of the time or in the wheelchair most of the time, since he cannot stand for very long, and he also reported bowel and bladder incontinence.  The Veteran reported he could transfer from the bed to wheelchair by taking his time to do so.  The examiner noted the fact the Veteran was denied a motorized wheelchair.  The Veteran complained of numbness in the hands and legs in a constant pattern, and that he could not walk or stand too long, or do a full grip.

The examiner noted peripheral neuropathy in the upper and lower extremities.  On motor examination there was no atrophy, fasciculation, or involuntary movements.  The tone was normal in all four extremities.  When asked to elevate an extremity for manual muscle testing, the Veteran claimed he was doing the effort but the examiner observed no movement.  The examiner noted that was incompatible with the Veteran's report that he could get from the wheelchair to his bed, though it took a long time.  The examiner opined the Veteran was not doing all of the voluntary effort associated with the testing and, therefore, he was uncooperative.  The Veteran made a similar claim of inability bilaterally when his grip was tested; but the examiner observed the Veteran do a full grip when he tried to open the door of the examination room, holding on to the door knob and the edge of the door.  Sensory examination showed loss of vibration, pinprick, and touch, in the lower extremities; and deep tendon reflexes were absent in the lower extremities.  The examiner noted that there was peripheral neuropathy in the lower extremities without atrophy or wasting.  Further, the Veteran had a normal appearance.  His gait could not be tested because he claimed he could not rise from the wheelchair.

The examiner diagnosed diabetic peripheral neuropathy, moderate to severe sensory- motor type, in the lower extremities.  The examiner opined the extent of the Veteran's neurologic disability did not meet the criteria for loss of use of the lower extremities, as he was able to do his transfers alone.

In his notice of disagreement (NOD), the Veteran asserted the examiner's opinion as to his loss of use of his lower extremities was based solely on speculation.  The Veteran asserted that the examiner's rationale of the Veteran's reported ability to transfer between his wheelchair and bed was not an adequate rationale.  The Veteran also asserted that the wear pattern of his shoes the examiner observed was inflicted several years earlier before he lost his ability to ambulate without a wheelchair.  He also noted the impact of his lumbar spine disability on his lower extremities.

The RO arranged additional examinations in response to the Veteran's NOD.  The April 2008 VA joints examination report reflects the examiner reviewed the claims file and the Veteran's electronic records, which listed all of the Veteran's diagnosed diseases.  The Veteran reported he used a walker for assistance with ambulation but he did not walk, as he was on his scooter all of the time.  He told the examiner that he used his arms to transfer, but the examiner noted the Veteran had muscular legs.  The veteran reported he could not stand, but the examiner noted the Veteran reported during his history interview that he could stand a little bit by holding to the wall.  The Veteran reported he did not walk.

The examiner noted he could not observe the Veteran's gait cycle because the Veteran stated he never walked or stood up, despite the fact he had muscular legs. Physical examination revealed no evidence of abnormal weight bearing.  The examiner noted that ROM testing was done but not reported, as the examiner opined the Veteran did not exert full effort.  The examiner observed the Veteran did not move his knees, although he had muscular quadriceps muscles that were incompatible with loss of use.

As a result of the Veteran's asserted inability to rise from the wheelchair, stand alone, or walk, the examiner noted he could not evaluate the knees well for rating purposes, and he again noted the Veteran's muscular legs.  The examiner did observe four centimeters of effusion of the right knee, which he noted was a residual of the knee replacement, but there was no redness, effusion, or other abnormality.  There was no edema of the left knee.  The examiner opined the Veteran had not lost the use of his lower extremities since he was able to do his transfer activities at home alone.  The examiner noted further that he could not check for leg discrepancy, ankylosis, muscle strength, or complete paralysis of the common peroneal nerve because the Veteran appeared not to put forth full effort and, at his request, had to be examined while he sat in his wheelchair.  The examiner nonetheless noted that, despite those limitations, he could say that the Veteran had muscular calves and thighs, which is incompatible with the inability to walk or move the lower extremities.  Further, the Veteran had no disuse muscle atrophy of his lower extremities.  In light of those findings and observations, the examiner opined there was no loss of use of the Veteran's lower extremities.

The May 2008 VA nerves examination report reflects the examination was conducted by the same examiner who conducted the 2006 examination, and the claims file was again reviewed.  The Veteran presented in a motorized wheelchair.  The examiner observed that the Veteran was dexterous in the use of his hands and fingers while manipulating the controls of the wheelchair.  When asked to get out of the wheelchair onto the examining table, the Veteran stated he could not because it was too high; but if it was lower, the Veteran reported, he could do so alone.  He still lived alone and received daily daytime assistance from another.

Physical examination revealed diminished knee reflexes of 1+ bilaterally, and absent ankle reflexes bilaterally.  Plantar reflexes (Babinski) were normal bilaterally.  The examination report reflects that the examiner did not address the Veteran's lower extremities.  Muscle atrophy of the upper extremities at the thenar region bilaterally was noted.

In his response to the May 2008 supplemental statement of the case (SSOC), the Veteran again took issue with the findings of the examination.  He asserted that he did in fact cooperate during the examination, but he could not stand, he had some atrophy of the legs, severe edema and venous deficiency of the legs, complete paralysis of the left leg & left foot, and partial paralysis of the right leg and right foot.

The RO again arranged another examination.  The January 2009 joints examination report reflects the examiner conducted a review of the claims file.  The report reflects the Veteran indicated he had been unable to ambulate since 1996 due to bilateral knee weakness.  He reported further that he was unable to stand or walk but mentioned he was able to transfer from his wheelchair to his bed by holding onto the rails of the wheelchair and standing on his feet.  Physical examination revealed no evidence of abnormal weight bearing, loss of bone or part of a bone, or inflammatory arthritis.  Weakness was noted in the left knee but not the right.  There was weakness in both knees, severe on the right.  ROM of the left knee was 5 to 50 degrees and 5 to 40 degrees on the right, both with pain.  There was no ankylosis.  The examiner noted he could not assess the Veteran's gait cycle, as he stated he could not get out of his wheelchair.  The examiner noted, however, that the examination revealed no evidence of lower extremity muscle atrophy.  The examiner noted the Veteran brought a report of a private electromyograph and nerve conduction study done in 2008 which revealed mixed motor-sensory peripheral neuropathy and bilateral lumbar spine L5-S1 radiculopathy.

The examiner opined the Veteran's lower extremity weakness was not due to the Veteran's service-connected bilateral knee disability.  Since the Veteran could do his transfer activities alone, the examiner noted there was no loss of function of the lower extremities.  The examiner also noted it did not appear the Veteran exerted full effort while trying to examine muscle strength in both lower extremities.  There was no significant muscle atrophy in either lower extremity, and the Veteran was able to transfer from the wheelchair to the examination table without assistance, and was able to stand on both feet.

 The January 2009 nerves examination report reflects the examiner conducted a review of the claims file, to include the reports of previous examinations and their findings.  The Veteran reported he could not feel his lower extremities from the thighs down, and that he spent most of his days laying down, as his lower extremities became swollen if he sat for more than 30 minutes.  He reported further he hired three people to assist him with his activities of daily living.  The Veteran related he was able to eat on his own, but sometimes he required assistance.  He reported further that he was able to transfer from his wheelchair to his bed with the assistance of his elbows and pushing with difficulty with his lower extremities.  The examination report reflects that the examiner was essentially unable to assess the Veteran's muscle and motor function due to poor effort.  The Veteran refused to stand during the examination, as he stated he could not.  The sensory examination was basically consistent with prior examinations, to include a 2008 nerve conduction study.  The examiner diagnosed bilateral lower extremity severe mixed type sensory-motor polyneuropathy, most likely secondary to diabetes mellitus.  The examiner noted that no paralysis was present.  The examiner opined the Veteran's claimed loss of use of his lower extremities was not due to the diagnosed lower extremity neuropathy, as there was no loss of use of function of the lower extremities.  The examiner noted the Veteran had normal tone and no evidence of atrophy in the lower extremities.  Those two factors, the examiner noted, would be the most sensitive indicators of lack of movement in the lower extremities were there loss of use.  The examiner observed that findings of contractures, ankylosis, and generalized muscle atrophy were to be expected were the Veteran not using or hardly moving those extremities.  The examiner noted the Veteran did not exert full effort during the manual muscle testing part of the examination.  Although the Veteran told the examiner he was unable to stand unassisted, the examiner noted that two weeks earlier the Veteran transferred from the wheelchair to the examination table unassisted, and the table was approximately two and one-half feet high.

VA outpatient records dated after the January 2009 examination note the Veteran's reports of increasing weakness of his lower extremities, but the entry does not include objective findings to that effect by an examiner.

The Veteran submitted a statement of M.D.C.S.F.  Ms F identifies herself as a married housewife, and that she submitted her statement on behalf of the Veteran.  Ms F does not specifically state the capacity in which she submitted the statement.  In any event, Ms F asserts the Veteran has lost the use of his legs and noted several bases to support that conclusion.  Ms F notes the Veteran's several diagnosed disorders prevent him from having full functional use of his legs, as he was unable to use a walker, cane, or crutches, for ambulation.  She also takes issue with the findings at the Veteran's VA examinations.  Ms F relates that she had taken the Veteran to all of his appointments.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The examination reports note the Veteran worked either as a physician assistant or was in fact a physician prior to his retirement.  Thus, the Board must consider the Veteran's assertions as made by one with medical training.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, an opinion may still be reduced in probative value where the statement comes from someone with medical training, if the medical issue requires special medical knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The critical factor, however, is that regardless of one's training or knowledge, the source must be deemed credible; and it is here that the Veteran's claim has its fatal flaw.  That is, the evidence of record convinces the Board that the Veteran is not credible in his assertions that he has lost the use of his lower extremities.  The Board bases this finding of a lack of credibility on the professional assessment of the medical professionals who examined the Veteran that he did not put forth credible effort during his examinations.  On several occasions, the Veteran's descriptions of his limitation of function were in direct contrast to what was previously claimed or observed.  The Veteran's assertions and opinions regarding the extent of his disability and the adequacy of examination findings are rejected as incredible.

Ms F also disputed the findings of VA medical professionals.  Her statement gives no indication that she has medical training, or that she was repeating what a medical professional may have said to her or the Veteran.  The Board finds that determining the loss of functional use of an extremity due to underlying medical pathology is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a); see also Jandreau, supra.  Hence, to the extent that Ms F proffers a medical opinion, the Board rejects it.  Ms F's statement, to a great extent, also echoes the Veteran's assertions, so the Board deems it as colored by her apparent interest of supporting the Veteran.  In light of these factors, the Board finds nothing to diminish the weight of the medical opinions rendered by the several VA medical examiners who examined the Veteran.

VA regulations recognize that there are certain medical principles so universally recognized as to constitute fact-or clear and unmistakable proof.  See 38 C.F.R. § 3.303(c).  For this appeal, however, proof need only be by a preponderance.  The medical evidence of record shows that one of the universally recognized medical principles is that if there is a functional loss of use of an extremity, the muscles will manifest atrophy and/or loss of tone.  The examiners have consistently noted that there is insufficient atrophy or loss of muscle tone in the Veteran's lower extremities to support a finding of loss of use in the lower extremities.  As the examiner at the January 2009 examination noted, those symptoms are to be expected where there is little if any movement or use of an extremity.  The importance of this finding is magnified by the fact that the Veteran did not cooperate in the examinations, thereby preventing the examiner to determine by other method(s) if loss of use was present.  The Board finds by a clear preponderance of the evidence that loss of use of the feet is not demonstrated.  38 C.F.R. §§ 3.350, 4.63.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to grant of SMC for the loss of use of the feet is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


